     Case 3:20-cv-02208-JLS-BLM Document 27 Filed 03/11/21 PageID.323 Page 1 of 3



1

2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT

9                                SOUTHERN DISTRICT OF CALIFORNIA

10
                                                            Case No.: 20CV2208-JLS(BLM)
11   AIRBORNE AMERICA, INC.,

12                                         Plaintiff,       ORDER DENYING THIRD JOINT
                                                            MOTION TO CONTINUE EARLY
13   V.                                                     NEUTRAL EVALUATION CONFERENCE
                                                            AND CASE MANAGEMENT
14   KENWAY COMPOSITES, et al.,
                                                            CONFERENCE VIA VIDEOCONFERENCE
15                                     Defendants.
                                                            [ECF No. 25]
16

17

18

19         The above-entitled matter was removed to this Court on November 12, 2020. ECF No.
20   1.   Defendants CPK Manufacturing and Kenway Composites answered the complaint on
21   December 2, 2020. ECF Nos. 5 and 6.
22         On December 3, 2020, the Court issued a Notice and Order for Early Neutral Evaluation
23   Conference (“ENE”) and Case Management Conference (“CMC”) Via Videoconference. ECF No.
24   7. The Court scheduled the conferences for January 11, 2021 at 1:30 p.m. Id. at 1.
25         On December 7, 2020, Defendants Gemini Insurance Company and Berkley Insurance
26   Company filed a motion to dismiss “on the grounds that Plaintiff has failed to state a claim for
27   relief since neither Gemini nor Berkley are alleged to be the debtor or transferee such that they
28   can be liable for a fraudulent transfer” and because “the complaint fails to allege any type of

                                                        1
                                                                                    20CV2208-JLS(BLM)
     Case 3:20-cv-02208-JLS-BLM Document 27 Filed 03/11/21 PageID.324 Page 2 of 3



1    fraudulent conduct on behalf of Gemini or Berkley.” ECF No. 8.

2           On January 6, 2021, the parties filed a Joint Motion to Continue Early Neutral Evaluation

3    Conference and Case Management Conference Via Videoconference. ECF No. 9. The parties

4    sought to continue the conferences to March 15, 2021 and the deadline to file a joint discovery

5    plan from January 4, 2021 to March 8, 2021. Id. at 4. The Court granted the parties’ motion

6    on January 7, 2021. ECF No. 11.

7           On February 8, 2021, Defendants K.W. Boats, Kenneth G. Priest, II, Susan Priest, Michael

8    Priest, and Ian Kopp answered Plaintiff’s complaint. ECF No. 16; see also ECF No. 17.

9           On February 12, 2021, the parties filed a second Joint Motion to Continue Early Neutral

10   Evaluation Conference and Case Management Conference Via Videoconference. ECF No. 18.

11   The parties sought to continue the March 15, 2021 ENE and CMC to May 14, 2021. Id. at 4.

12   The Court denied the motion on February 12, 2021. ECF No. 19.

13          On February 26, 2021, the Court granted Plaintiff’s Ex Parte Application for Order Re

14   Service on Defendant Hill & Smith Holdings, PLC Pursuant to Rule 4(f)(3). ECF No. 22.

15          On March 11, 2021, the parties filed a third Joint Motion to Continue Early Neutral

16   Evaluation Conference and Case Management Conference Via Videoconference. ECF No. 25.

17   The parties again seek to continue the March 15, 2021 conferences to May 14, 2021. Id. at 4.

18   In support, the parties state that

19          [b]ecause not all parties have appeared yet and/or defaults been entered, and
20          Gemini and Berkeley’s motion to dismiss has not yet been ruled on, conference on
            a joint discovery plan and a global settlement would not be possible at any ENE
21
            on March 15, 2021, Airborne and the Appearing Defendants wish to continue the
22          ENE and CMC to allow sufficient time for Hill & Smith to appear in the case and
23          contribute to the joint discovery plan, or have its default taken where appropriate.

24   Id. at 3-4.

25          The parties’ motion is DENIED. This case has been pending in this court for four months

26   and the majority of the defendants have answered and are ready to participate in the ENE and

27   CMC. All dates and requirements set forth in the Court’s January 7, 2021 order [ECF No. 11]

28   remain in effect. Plaintiff must submit its ENE brief and the parties must file the joint discovery

                                                     2
                                                                                      20CV2208-JLS(BLM)
     Case 3:20-cv-02208-JLS-BLM Document 27 Filed 03/11/21 PageID.325 Page 3 of 3



1    plan today.

2          IT IS SO ORDERED.

3

4    Dated: 3/11/2021

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             3
                                                                        20CV2208-JLS(BLM)
